Case 4:20-cv-01968 Document 9 Filed on 02/23/21 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 23, 2021
                                                                              Nathan Ochsner, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

      PHH MORTGAGE                    § CIVIL ACTION NO.
      CORPORATION,                    § 4:20-cv-01968
               Appellant,             §
                                      §
                                      §
             vs.                      § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
      RODNEY JOHNSON SR,              §
               Appellee.              §
                   ORDER DENYING MOTION TO DISMISS

           The motion by Appellee Rodney Johnson Sr to dismiss the
      bankruptcy appeal by Appellant PHH Mortgage Corporation as
      moot is denied. Dkt 4.
           Johnson first argues that the appeal seeks reversal of the
      order of the bankruptcy court that approved the sale of his home.
      And so, he says, such posture is deemed moot by 11 USC
      § 363(m). Id at 5–7. But an appellant may seek reversal of a sale
      order notwithstanding § 363(m) where, for instance, it challenges
      whether the purchase was made in good faith. For example, see
      In re BNP Petroleum Corp, 642 F Appx 429, 434 (5th Cir 2016),
      citing In re TMT Procurement Corp, 396 F3d 632, 638 (5th Cir 2005).
      PHH raises such challenge here. See Dkt 6 at 13, citing ROA
      1087–88. Mootness does not apply.
           Johnson also argues that PHH failed to challenge on appeal
      the denial by the bankruptcy court of its motion to amend its
      proof of claim. He also argues in the alternative that PHH is
      precluded from raising this issue by the order of the bankruptcy
      court that confirmed the second bankruptcy plan. See Dkt 4 at
      7–8. This is meritless. The record clearly shows that the
      bankruptcy judge denied the motion to amend the proof of claim
      because he thought amendment improper—not because PHH
      was precluded from seeking amendment. See ROA 1062–63.
Case 4:20-cv-01968 Document 9 Filed on 02/23/21 in TXSD Page 2 of 2




      Johnson fails to explain or cite authority why a prior order
      precludes PHH from challenging a later, independent one. And
      PHH plainly asserts this issue on appeal. See Dkt 5 at 3–4; Dkt 6
      at 14–15.
           The motion to dismiss by Appellee Rodney Johnson Sr is
      DENIED. Dkt 4.
           Johnson is reminded that he must file his response brief
      within thirty days of entry of this order, being March 24, 2021.
      Dkt 8.
           SO ORDERED.

          Signed on February 23, 2021, at Houston, Texas.




                                  Hon. Charles Eskridge
                                  United States District Judge




                                     2
